
	

113 S266 IS: Visa Waiver for Israel Act of 2013
U.S. Senate
2013-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 266
		IN THE SENATE OF THE UNITED STATES
		
			February 7, 2013
			Mr. Wyden (for himself
			 and Mr. Hatch) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for the inclusion of Israel in the visa waiver
		  program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Visa Waiver for Israel Act of
			 2013.
		2.Israel designated
			 as a program country for visa waiver program
			(a)In
			 generalBeginning on the date
			 described in section 3, Israel shall be deemed a program country for purposes
			 of section 217 of the Immigration and Nationality Act (8 U.S.C. 1187).
			(b)Exemption from
			 application of certain requirementsIn the case of Israel, section 217(c)(2)(A)
			 of the Immigration and Nationality Act (8 U.S.C. 1187(c)(2)(A)) does not
			 apply.
			3.Effective date;
			 compliance requirementsThe
			 date described in this section is the date on which the Secretary of Homeland
			 Security, in consultation with the Secretary of State, determines that the
			 Government of Israel has complied with the following:
			(1)The Government of Israel has complied with
			 all of the requirements under section 217(c)(2) of the Immigration and
			 Nationality Act (8 U.S.C. 1187), except the requirement referenced in section
			 2(b) of this Act.
			(2)The Government of Israel has made every
			 reasonable effort, without jeopardizing the security of the State of Israel, to
			 ensure that reciprocal privileges are extended to all United States
			 citizens.
			
